DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 4, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bok et al. (“Bok”) (US 2020/0083301 A1).
Regarding claim 1, Bok discloses a display device (display device 1) comprising:
an electronic module (a sensor 10, para. 0045); and
an electronic panel (a display panel 100, para. 0045) including:
 (the display panel 100 and may include an opening 155, para. 0050 and the sensor 10 may be disposed in the opening 155 of the protective sheet 150, para. 0052, fig. 5);
a second area surrounding at least a portion of the first area in a plan view (the area of display panel correspond to the protective sheet 150  area, wherein the protective sheet 150 may be disposed at a rear side of the display panel 100, para. 0050); and
an indicia disposed in the first area (a pattern 30 may also be disposed in the opening 155. The pattern 30 may be disposed to overlap the display panel 100, fig. 5, para. 0064).
Regarding claims 2 and 17, Bok discloses the first area comprises a panel module area including a central area and a pattern area surrounding the central area (a peripheral area where the sensor 10 is attached, para. 0061);
the second area comprises an active area (the area of display panel correspond to the protective sheet 150  area, wherein the protective sheet 150 may be disposed at a rear side of the display panel 100, para. 0050); and
the indicia comprises an alignment mark disposed on the pattern area (the alignment pattern 31 may include one or more alignment marks AM. For example, an alignment mark AM may be disposed at four corners of the opening 155. In some implementations, alignment marks AM may be disposed at two of four corners of the opening 
Regarding claim 4, Bok discloses a base layer (the display panel 100 may include a substrate 110, para. 0091);
a plurality of pixels disposed on the active area on the base layer (an emission layer 370 may be disposed on the pixel electrode 191. A common electrode 270 may be disposed on the emission layer 370. The common electrode 270 may also disposed on the insulation layer 350, and thus may be formed throughout a plurality of pixels, para. 0105);
an encapsulation layer disposed on the base layer to cover the pixels (an encapsulation layer 400 that protects the light emitting element EL may be disposed on the common electrode 270, para. 0107);
an input sensing layer disposed on the encapsulation layer and comprising a plurality of sensing patterns and a plurality of sensing insulation layers disposed between the sensing patterns (the display device 1 may further include a touch sensor layer that can sense a touch inside the display panel 100 or at the front side of the display panel 100. For example, a sense electrode that can sense a touch in the display panel 100 may be further formed, or a substrate where a touch electrode is formed may be disposed between the display panel 100 and the polarization layer 250, para. 0049).
 (the pattern 30 may be formed together by stacking a conductive material on a substrate 110 and patterning the conductive material, para. 0093).
Regarding claim 15, Bok discloses the indicia is optically opaque (the pattern may be made of a same material as the light blocking layer and may be on a same layer as the light blocking layer, para. 0017-0018).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 9-12, 16, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Park (US 2018/0269427 A1).
(the display panel 100 may include a substrate 110, para. 0091);
a plurality of pixels disposed on the active area on the base layer (an emission layer 370 may be disposed on the pixel electrode 191. A common electrode 270 may be disposed on the emission layer 370. The common electrode 270 may also disposed on the insulation layer 350, and thus may be formed throughout a plurality of pixels, para. 0105, fig. 11); and
an encapsulation layer disposed on the base layer covering the pixels (an encapsulation layer 400 that protects the light emitting element EL may be disposed on the common electrode 270, para. 0107).
Bok does not specifically disclose the alignment mark is disposed on the encapsulation layer.
In a similar field of endeavor of OLED device, Park discloses an alignment mark is disposed on the encapsulation layer (first alignment mark AM1 may be included in the inorganic surface portion 30 to be in contact with the bottom surface of the flexible encapsulation multilayer 210, para. 0186).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the alignment mark as taught by Park in the system of Bok in order to increase the visibility of the alignment mark unit through the encapsulation substrate.
 (a hardness of the second inorganic film may be relatively larger than a hardness of the first inorganic film, para. 0021 of Park).
Regarding claims 10 and 19, Bok discloses a window disposed on the encapsulation layer (the window 200 may be disposed at a front side of the display panel 100, para. 0048) (an encapsulation layer 400 that protects the light emitting element EL may be disposed on the common electrode 270, para. 0107),
wherein the window comprises:
a window substrate including a window module area overlapping the panel module area in a plan view (the window 200 may be disposed at a front side of the display panel 100, para. 0048); and
a light blocking layer disposed on the window module area on one surface of the window substrate (the light blocking pattern may include at least one light blocking layer on at least one side of the sensor, para. 0016).
Regarding claims 11 and 20, Bok discloses the window module area comprises:
a transmission area overlapping the central area in a plan view (the opening 155 may correspond to a portion where the protective sheet 150 is cut out and where the protective sheet 150 has a region corresponding to the opening 155, para. 0052); and
 (the light blocking pattern 33 may be disposed in an area of the opening, para. 0070),
wherein the light blocking layer is disposed on the light blocking pattern area (the light blocking pattern 33 may include a plurality of light blocking layers LB, para. 0071).
Regarding claim 12, Bok discloses the light blocking pattern (33) area overlaps the pattern area (the periphery of the central area 10) in a plan view (figs. 5-8).
Regarding claim 16, Bok discloses a display device (display device 1) comprising:
an electronic module (a sensor 10, para. 0045); and
an electronic panel  (a display panel 100, para. 0045) that is divided into a first area overlapping the electronic module (the display panel 100 and may include an opening 155, para. 0050 and the sensor 10 may be disposed in the opening 155 of the protective sheet 150, para. 0052, fig. 5) and second area surrounding at least a portion of the first area in a plan view (the area of display panel correspond to the protective sheet 150  area, wherein the protective sheet 150 may be disposed at a rear side of the display panel 100, para. 0050),
wherein the electronic panel comprises:
(the display area DA may wholly cover the front side of the display device 1, fig. 3, para. 0057);
an encapsulation layer configured to cover the pixels (an encapsulation layer 400 that protects the light emitting element EL may be disposed on the common electrode 270, para. 0107);
an indicia (a pattern 30 may also be disposed in the opening 155. The pattern 30 may be disposed to overlap the display panel 100, fig. 5, para. 0064).
Bok does not specifically disclose an indicia disposed on the encapsulation layer overlapping the first area in a plan view.
In a similar field of endeavor of OLED device, Park discloses an indicia disposed on the encapsulation layer overlapping the first area in a plan view (first alignment mark AM1 may be included in the inorganic surface portion 30 to be in contact with the bottom surface of the flexible encapsulation multilayer 210, para. 0186).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the indicia as taught by Park in the system of Bok in order to increase the visibility of the indicia through the encapsulation substrate.

8.	Claims 5, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Kim et al. (“Kim”) (US 2020/0035762 A1).

In a similar field of endeavor of OLED device, Kim discloses alignment mark and one of the plurality of sensing patterns are disposed on a same layer (an alignment mark is located on the fourth conductive layer 210 of the input sensing unit 200, para. 0173).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the alignment mark as taught by Kim in the system of Bok in order to simplify aligning processes while improving alignment accuracy between the touch panel and to achieve reduced thickness of the display apparatus.
Regarding claim 6, the combination of Bok and Kim discloses the plurality of sensing insulation layer comprise a first sensing insulation layer and a second sensing insulation layer (the input sensing unit 200 may include a second substrate, a third conductive layer 230, a fourth insulating layer 251, a fourth conductive layer 210, and a fifth insulating layer 252, para. 0131 of Kim) and
the alignment mark is disposed between the first sensing insulation layer and the second sensing insulation layer (the dummy patterns 211 may form one alignment mark or function as one alignment mark, fig. 3, para. 0129 of Kim).
Regarding claim 13, the combination of Bok and Kim discloses a base layer (the first substrate 110 para. 0090 of Kim);
 (the input sensing unit 200 may include a second substrate, a third conductive layer 230, a fourth insulating layer 251, a fourth conductive layer 210, and a fifth insulating layer 252, para. 0131 of Kim);
a plurality of pixels disposed on the active area on the base layer (the circuit element layer 110a may include a first electrode layer, a pixel defining layer PDL, a light emitting layer IL (or an intermediate layer), and a second electrode layer including a second electrode UE, para. 0110 of Kim); and
an encapsulation layer disposed on the base layer covering the pixels (the display element layer 100a may include a light emitting element EL and an encapsulation layer 185, para. 0089 of Kim),
wherein the alignment mark is disposed between the insulation layer and the encapsulation layer(an alignment mark is located on the fourth conductive layer 210 of the input sensing unit 200, fig. 3, para. 0173 of Kim).

9.	Claims 7, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Lee et al. (“Lee”) (US 2020/0044006 A1).
Regarding claims 7 and 18, Bok discloses the encapsulation layer comprises:
a first inorganic layer;
a second inorganic layer disposed on the first inorganic layer; and
(an encapsulation layer 400 that protects the light emitting element EL may be disposed on the common electrode 270. A polarization layer may be disposed on the encapsulation layer 400 to reduce the reflection of external light. The encapsulation layer 400 may be a thin film encapsulation layer that includes at least one inorganic material layer and at least one organic material layer, para. 0107).
Bok does not specifically disclose the first inorganic layer does not overlap the central area.
In a similar field of endeavor of OLED device, Lee discloses a first inorganic layer (310, fig. 3A) does not overlap the central area (10H).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the encapsulation layers as taught by Lee in the system of Bok in order to increase the light transmission ability to the electronic module.
Regarding claim 8, the combination of Bok and Lee discloses the second inorganic layer overlaps the central area (fig. 3C of Lee).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 wherein an alignment mark is formed on the substrate in a region corresponding to the light-shielding pattern (para. 0049).
Kim et al. (US 2017/0263564 A1) disclose an alignment mark of a display device, para. 0046).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/     Primary Examiner, Art Unit 2693